tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examinations commerce st mail stop dal dallas texas 501-dollar_figure date date taxpayer_identification_number person to contact employee identification_number contact numbers release number release date legend org - organization name xx - date address - address org address certified mail dee this is a final_determination regarding your foundation classification this letter modifies our initial ruling in march 19xx and in our letters to you dated february 20xx and april 20xx in which we determined that you were an organization described in sec_509 and sec_170 of the internal_revenue_code code based on your sources of support we have determined that you are not a private_foundation within the meaning of sec_509 of the code because you are an organization of the type described in sec_509 of the code effective january 20xx your tax exempt status under sec_501 of the internal_revenue_code is not affected the modification of your foundation status was made for the following reasons b a vi if the regulations under sec_170 provide that an organization will be described in sec it normally receives at least percent of its support from governmental units or from the general_public see sec_1_170a-9 because your primary source of support is from registration fees your organization is not considered a publicly_supported_organization under code sec_509 and sec_170 however effective for all tax years beginning with the tax_year ending december 20xx you are considered a publicly_supported_organization under code sec_509 which includes organizations that normally receive more than one-third of their support from a combination of gifts grants contributions membership fees and gross_receipts from performing exempt_function activities and not more than one-third of their support from investment_income and unrelated_business_taxable_income grantors and contributors may rely on this determination unless the internal_revenue_service publishes a notice to the contrary because this letter could help resolve any questions about your private_foundation_status please keep it with your permanent records processing of tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate cai however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations enclosure signed forr publication exempt_organization appeal procedures for unagreed issues internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations tege eo ms 4929-chi s dearborn street room chicago il date date org address department of the treasury taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone jf telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we propose modifying your foundation status under sec_509 of the internal_revenue_code code your exempt status under sec_501 of the code is still in effect final letter modifying your if you accept our findings take no further action we will issue a foundation status if you do not agree with our proposed modification of your foundation status you may provide additional information that you would like to have considered or you may submit a written appeal the enclosed publication the examination process and publication exempt_organization appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference with appeals you must submit a written protest within days from the date of this letter an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly you may also request that we refer this matter for technical_advice as explained in publication advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for if we issue a determination_letter to you based on technical letter rev catalog number 34811r the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34811r form 886a - department of the treasury - internal_revenue_service name of taxpayer explanation of items org ein ein legend org - organization name ein - ein xx - date issues year period ended 20xx december whether org’s is excluded from private_foundation_status because they are a publicly_supported_organization described in sec_509 facts org organize direct and sponsor youth football cheerleading and pom program for youths between the ages of years old through years old they provide guidance coaching uniforms referees and equipments relating to the above spuris org generate their income from the following sources e e e e e e e registrations fees football cheerleading and pom commissions from team pictures concession fees fundraisers raffles golf fundraiser cheerleading competition org received letter from the service dated february 20xx stating that our records indicate this organization is hot a private_foundation within the meaning of sec_509 because you are described in section s a and b a vi org also received another letter from the service dated april 20xx stating that our records indicate this organization is not a private_foundation within the meaning of sec_509 because it is classified under section s b a vi for the 4-year period org received the following support membership fees gross_receipts gross_investment_income total support less gross_receipts public support form 886-a crev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended 20xx december org ein ein law a of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii section sec_170 of the code describes an organization that normally receives a substantial part of its support exclusively of income receive in the exercise or performance by such organization its charitable educational or other purpose of function constituting the basis of its exemption under sec_501 from a governmental_unit or from direct or indirect_contributions from the general_public an organization is publicly supported so as to qualify under sec_170 if it normally receives at least of its total support from governmental units direct or indirect_contributions from the general_public or a combination of these sources an organization that does not meet the test may nonetheless be considered publicly supported if a it normally receives a substantial part of its support from governmental units the general_public or a combination of these sources and b it satisfies a number of other factors that collectively evidence continuing public involvement in its affairs where an organization receives at least but less than of its total support form contributions made directly or indirectly by the general_public or form governmental units reg 170a-9 e provides that the service will then look to the factors described above to determine whether the organization is in the nature of a publicly_supported_organization an organization with at least public support that also shows sufficient characteristics indicating it is in the nature of a publicly_supported_organization my qualify as an organization described in sec_170 the regulations make clear that the requirement is minimal so that an organization without this minimal amount of public support is not described in sec_170 this computation should not be considered if the organization is primarily supported on gross_receipts from related activities regulation sec_1_170a-9 for an organization to be excluded from private_foundation_status as an organization described in sec_509 it must normally receive more than one-third of its support from any combination of gifts grants contributions membership fees and gross_receipts from permitted sources and not more than one-third of its support from gross_investment_income and the excess of the amount of unrelated_business_taxable_income over the amount of taxes imposed by sec_511 form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein ein year period ended 20xx december a reg a -3 a states that the one-third support_test and the one-third gross investment and unrelated income test are designed to insure that an organization that is excluded from private_foundation_status under sec_509 is responsive to the general_public rather than to a limited number of donors or other persons a is an organization which normally receives more than one-third of its support in each taxable_year from any combination of gifts grants contributions or membership fees and gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business not including such receipts from any person or from any bureau or similar agency of a governmental_unit as described in any taxable_year to the extent such receipts exceed the greater of dollar_figure or percent of the organization's support in such taxable_year from persons other than disqualified persons with respect to the organization from governmental units described in or from organizations described in sec_170 and normally receives not more than one-third of its support in each taxable_year from the sum of gross_investment_income and the excess if any of the amount of the unrelated_business_taxable_income over the amount of the tax imposed by sec_511 the a exclusion requires a two-part test the first test is the one-third support_test in computing whether an organization meets the one-third support_test of sec_509 a the organization’s total support as defined in sec_509 is the denominator of the fraction b the numerator is the amount of support received subject_to certain limitations from any combination of gifts grants contributions and membership fees and gross_receipts from admissions sales performance of services or furnishing of facilities related to an activity which is not an unrelated_trade_or_business reg a -3 a government position org’s dollar_figure in public support constitutes revenue from registration fees gross_receipts and fundraising this amount is percent of its total support less investment_income it is the government’s position that since percent public support is greater than the required percent public support the organization qualifies as an organization described in sec_509 of the code the organization’s foundation status should be modified from an organization described in sec_509 and sec_170 of the code to an organization described in sec_509 of the code the effective date of this modification will be january 20xx taxpayer position the taxpayer appears to be in agreement that they qualifies as a publicly_supported_organization under sec_509 because they completed for the tax period ending december 20xx and 20xx forms and form 886-a rev department of the treasury - internal_revenue_service page -3- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayet org ein ein year period ended 20xx december 990-ez schedule a part checked line an organization that normally receives more than of its support from contributions membership fees and gross_receipts from activities related to it exempt functions subject_to certain exceptions and no more than of its support from gross investment incomes and unrelated_business_taxable_income from business and part iii support schedule for organization described in sec_509 conclusion org foundation status should be modified from a publicly_supported_organization described in section sec_509 -170 b a vi of the code a publicly_supported_organization described in section to sec_509 please note that this is not a final report the draft report is subject_to review and modification by our mandatory review staff you will receive the final report from mandatory review form 886-a cev department of the treasury - internal_revenue_service page -4-
